Case 2:20-cv-05677-DMG-GJS Document 19 Filed 09/14/20 Page 1 of 3 Page ID #:587




                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-5677-DMG (GJSx)                                     Date     September 14, 2020

 Title Fabian Arroyo v. Dodge Corp., et al.                                            Page     1 of 3

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
             None Present                                                None Present

 Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF’S MOTION TO REMAND [11]

                                               I.
                                          BACKGROUND

        Plaintiff Fabian Arroyo filed this personal injury action against Defendant FCA US LLC
 on December 9, 2019 in Los Angeles County Superior Court. Complaint [Doc. # 1-2]. The
 Complaint did not specify a monetary damages amount, but alleged “severe personal injuries”
 which are “permanent and catastrophic.” See id. at ¶ 3, 33. On May 5, 2020, Defendant received
 responses from Plaintiff to its discovery requests, indicating that Plaintiff was suffering from
 ongoing neck, shoulder, back, and head injuries and had incurred at least $27,125.16 in medical
 expenses to date. Weinberg Decl., Ex. 1 at 12–18, 40 [Doc. # 11-2]. On May 27, Defendant’s
 counsel emailed Plaintiff’s counsel to ask if Plaintiff would be willing to stipulate that the
 alleged damages do not exceed $75,000. Id., Ex. 2 at 98. Plaintiff declined to stipulate, and
 Defendant followed up to confirm if Plaintiff believed the amount in controversy is greater than
 $75,000. Plaintiff responded, “That is correct.” Id., Ex. 3 at 100. Twenty-nine days later,
 Defendant removed the action to this Court on June 25, 2020. Notice of Removal (“NOR”)
 [Doc. # 1].

         Plaintiff filed the instant Motion to Remand (“MTR”) on July 24, 2020. [Doc. # 11.] He
 argues that the Court should remand the case because Defendant’s removal was untimely and
 failed to establish that there is at least $75,000 in controversy in this action. See id. The motion
 has been fully briefed. [Doc. ## 15, 16.] For the following reasons, the Court GRANTS the
 MTR.

                                                II.
                                         LEGAL STANDARD

        It is a “bedrock principle” that federal courts are of limited jurisdiction. Alcala v. Holder,
 563 F.3d 1009, 1016 (9th Cir. 2009) (citing Cary v. Curtis, 44 U.S. 236, 244 (1845)). When a

 CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-05677-DMG-GJS Document 19 Filed 09/14/20 Page 2 of 3 Page ID #:588




                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-5677-DMG (GJSx)                                     Date     September 14, 2020

 Title Fabian Arroyo v. Dodge Corp., et al.                                            Page     2 of 3

 party removes an action to federal court, that party bears the burden of establishing federal
 jurisdiction. Washington v. Chimei Innolux Corp., 659 F.3d 842, 847 (9th Cir. 2011). The Ninth
 Circuit “strictly construe[s] the removal statute against removal jurisdiction.” Gaus v. Miles,
 Inc., 980 F.2d 564, 566 (9th Cir. 1992) (internal citation omitted); see also Harris v. Bankers Life
 & Cas. Co., 425 F.3d 689, 698 (9th Cir. 2005) (“removal statutes should be construed narrowly
 in favor of remand to protect the jurisdiction of state courts.”). To show that a court has diversity
 jurisdiction, the removing party must demonstrate that the parties are of diverse citizenship and
 there is more than $75,000 in controversy. 28 U.S.C. § 1332.

         There are two 30-day periods for removing a case to federal court. 28 U.S.C. § 1446(b);
 Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 885 (9th Cir. 2010). First, defendants have
 30 days to remove an action when its removability is clear from the face of the “initial pleading.”
 Id.; see also Kuxhausen v. BMW Fin. Servs. NA LLC, 707 F.3d 1136, 1139 (9th Cir. 2013) (“To
 avoid saddling defendants with the burden of investigating jurisdictional facts, we have held that
 ‘the ground for removal must be revealed affirmatively in the initial pleading in order for the first
 [30]-day clock under § 1446(b) to begin.”). Where the initial pleading does not reveal a basis for
 removal, a defendant has 30 days from the date that it receives “‘an amended pleading, motion,
 order or other paper’ from which it can be ascertained from the face of the document that
 removal is proper.” Harris, 425 F.3d at 694 (quoting 28 U.S.C. § 1446(b)).

                                               III.
                                           DISCUSSION

         Plaintiff argues that his attorney’s refusal to stipulate to a damages amount and subjective
 belief that the damages are in excess of $75,000 cannot establish the amount in controversy.
 MTR at 4–7. Defendant does not base removability on Plaintiff’s refusal to stipulate, but rather
 on his counsel’s subsequent email confirming his belief that the amount in controversy exceeded
 $75,000. See NOR at ¶ 13; Opp. at 14–15. Correspondence between counsel qualifies as an
 “other paper” from which removability can be ascertained. See Babasa v. Lenscrafters, 498 F.3d
 972, 975 (9th Cir. 2007); Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002). An email
 from “plaintiff's counsel sent to defendants stating that the amount in controversy” exceeds the
 jurisdictional threshold makes it “apparent that removal [is] proper.” Cohn, 281 F.3d at 840.
 Plaintiff points to authorities that assert that an attorney’s subjective belief cannot establish the
 amount in controversy, MTR at 6, but these cases all involve the self-serving beliefs of the
 defendants’ attorneys. See, e.g., Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).
 Obviously, the situation is much different when the plaintiff offers a good faith estimate of his
 own damages. See Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997)


 CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-05677-DMG-GJS Document 19 Filed 09/14/20 Page 3 of 3 Page ID #:589




                                  UNITED STATES DISTRICT COURT                           JS-6 / REMAND
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

 Case No.       CV 20-5677-DMG (GJSx)                                               Date     September 14, 2020

 Title Fabian Arroyo v. Dodge Corp., et al.                                                        Page      3 of 3

 (“The plaintiff, after all, creates the controversy and is the master of the claim, and decides how
 much money to demand.”)

        Nonetheless, the email is a red herring. As Defendant acknowledges, Plaintiff’s
 discovery responses indicate that, months after the accident, he was still suffering from ongoing
 head, neck, and back injuries, including neurological damage in the form of hearing and memory
 loss. See Opp. at 13–14; Amin Decl., Ex. C at 24–25 [Doc. # 15-4]. Plaintiff had already
 incurred tens of thousands of dollars in medical bills alone. Weinberg Decl., Ex. 1 at 13–17.
 Defendant admits that these responses allowed it to draw the “reasonable inference” that the
 amount in controversy threshold was met.1 Opp. at 14. The inference was more than
 reasonable—the pain and suffering damages alone from Plaintiff’s alleged neurological injuries
 would well exceed $75,000.

         Defendant received these discovery responses on May 5, 2020. Defendant concedes that
 they allowed it to ascertain that removal was proper. But Defendant did not remove until June
 25, more than 30 days later. Therefore, the removal was untimely.

         This is not to say that it would be bad practice for a defendant to attempt to confirm its
 estimate of the amount in controversy with the plaintiff prior to removing. But here, Defendant
 waited three weeks from receiving the discovery responses before making its inquiry, and then
 delayed almost the entire length of the 30-day grace period before removing. The removal
 statute does not allow this delay to be excused. See Harris, 425 F.3d at 697 (“Once defendant is
 on notice of removability, the thirty-day period begins to run. Defendant has neither the
 incentive nor the ability to tinker with either actual notice or the time frame.”).

                                                     IV.
                                                 CONCLUSION

     In light of the foregoing, Plaintiff’s MTR is GRANTED.                                 The case is hereby
 REMANDED to the Los Angeles County Superior Court

 IT IS SO ORDERED.




          1
            In her email to Plaintiff’s counsel asking for a stipulation, Defendant’s counsel writes, “As far as we can
 evaluate, Plaintiff’s allegations for damages do not exceed over $75,000.” Weinberg Decl., Ex. 2 at 98. But this
 posturing contradicts what is plainly evident in the discovery responses and Defendant’s admission in its brief.

 CV-90                                    CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
